         Case 5:20-cv-02155-LHK Document 57 Filed 05/21/20 Page 1 of 18



                                  UNITED STATES DISTRICT COURT
 1                               NORTHERN DISTRICT OF CALIFORNIA
 2                                     SAN JOSE DIVISION

 3   R O BER T CULLEN,

 4   On Behalf of Himself and All Others Similarly
     Situated,
 5
             Pl
              aintiff,                                         Case No. 5:20-cv-02155-LHK
 6
             v.
 7
     ZO O M VID EO CO MMUNICATIO NS, INC.,
 8
            D efendant.
 9

10   SAMUELTAYLO R ,

11   On Behalf of Himself and All Others Similarly
     Situated,
12                                                             Case No. 5:20-cv-02170-LHK
             Pl
              aintiff,
13
             v.
14
     ZO O M VID EO CO MMUNICATIO NS, INC.,
15
            D efendant.
16

17   LISA T.JO H NSTO N,

18   On Behalf of Herself and All Others Similarly Situated,

19           Pl
              aintiff,                                         Case No. 5:20-cv-02376-LHK

20           v.

21   ZO O M VID EO CO MMUNICATIO NS, INC.,

22          D efendant.

23

24

25

26

27
       STIPULATIO N AND [PR O PO SED ]O R D ER TO CO NSO LID ATE A CTIO NS AND SET SCH ED ULING D EAD LINES
28                                         CASE NO .5:20-CV-02155-LH K
                                                          1
         Case 5:20-cv-02155-LHK Document 57 Filed 05/21/20 Page 2 of 18



     TIMO TH Y GENS,
 1
     Individually and On Behalf of All Others Similarly
 2   Situated,
 3           Pl
              aintiff,                                      Case No. 4:20-cv-03078-LHK
 4           v.
 5   ZO O M VID EO CO MMUNICATIO NS, INC.,
 6          D efendants.
 7

 8   TESH A K O ND R AT, GAVIN W O LFE, and
     CH ANELLE MUR PH Y,
 9
     Individually and On Behalf of All Others Similarly
10   Situated,                                              Case No. 5:20-cv-02520-LHK

11           Pl
              aintiffs,

12           v.

13   ZO O M VID EO CO MMUNICATIO NS, INC.,

14          D efendant.

15
     R O BER T LAW TO N,
16
     On Behalf of Himself and All Others Similarly
17   Situated,                                              Case No. 5:20-cv-02592-LHK

18           Pl
              aintiff,

19           v.

20   ZO O M VID EO CO MMUNICATIO NS, INC.,

21          D efendant.

22

23

24

25

26

27
       STIPULATIO N AND [PR O PO SED ]O R D ER TO CO NSO LID ATE A CTIO NS AND SET SCH ED ULING D EAD LINES
28                                         CASE NO .5:20-CV-02155-LH K
                                                          2
         Case 5:20-cv-02155-LHK Document 57 Filed 05/21/20 Page 3 of 18




 1   TH ER ESE JIMENEZ,
 2   On Behalf of Herself, Her Minor Child M.F., and All
     Others Similarly Situated,
 3                                                             Case No. 5:20-cv-02591-LHK
             Pl
              aintiff,
 4
             v.
 5
     ZO O M VID EO CO MMUNICATIO NS, INC.,
 6
            D efendant.
 7

 8   K R ISTEN H AR TMANN,

 9   On Behalf of Herself and All Others Similarly Situated,

10           Pl
              aintiff,                                         Case No. 5:20-cv-02620-LHK

11           v.

12   ZO O M VID EO CO MMUNICATIO NS, INC.,

13          D efendant.

14
     LISH O MW A H ENR Y,
15
     Individually and On Behalf of All Others Similarly
16   Situated,                                                 Case No. 5:20-cv-02691-LHK
17           Pl
              aintiff,
18           v.
19   ZO O M VID EO CO MMUNICATIO NS, INC.,
20          D efendant.
21

22

23

24

25

26

27
       STIPULATIO N AND [PR O PO SED ]O R D ER TO CO NSO LID ATE A CTIO NS AND SET SCH ED ULING D EAD LINES
28                                         CASE NO .5:20-CV-02155-LH K
                                                          3
         Case 5:20-cv-02155-LHK Document 57 Filed 05/21/20 Page 4 of 18




 1   R ACH ELGR EENBAUM,
 2   Individually and On Behalf of Herself and All Others
     Similarly Situated,                                       Case No. 5:20-cv-02861-LHK
 3
             Pl
              aintiff,
 4
             v.
 5
     ZO O M VID EO CO MMUNICATIO NS, INC.,
 6
             D efendant.
 7

 8   STACEY SIMINS,

 9   On Behalf of Herself and All Others Similarly Situated,
                                                               Case No. 5:20-cv-02893-LHK
10           Pl
              aintiff,

11           v.

12   ZO O M VID EO CO MMUNICATIO NS, INC.,

13           D efendant.

14
     AD AM BUXBAUM, et al.,
15
     On Behalf of Themselves and All Others Similarly
16   Situated,                                                 Case No. 5:20-cv-02939-LHK
17           Pl
              aintiffs,
18           v.
19   ZO O M VID EO CO MMUNICATIO NS, INC.,
20           D efendant.
21

22

23

24

25

26

27
       STIPULATIO N AND [PR O PO SED ]O R D ER TO CO NSO LID ATE A CTIO NS AND SET SCH ED ULING D EAD LINES
28                                         CASE NO .5:20-CV-02155-LH K
                                                          4
          Case 5:20-cv-02155-LHK Document 57 Filed 05/21/20 Page 5 of 18




 1    AJAY K IR PEK AR ,
 2    Individually and on Behalf of All Others Similarly        Case No. 5:20-cv-03042-LHK
      Situated,
 3
              Pl
               aintiff,
 4
              v.
 5
      ZO O M VID EO CO MMUNICATIO NS, INC.,
 6
              D efendant.
 7

 8    SAINT PAULUS LUTH ER AN CH UR CH , et
      al.,
 9                                                              Case No. 5:20-cv-03252-LHK
      Individually and on Behalf of Themselves and All Others
10    Similarly Situated,
11            Pl
               aintiffs,
12            v.
13    ZO O M VID EO CO MMUNICATIO NS, INC.,
14            D efendant.
15

16
         STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE ACTIONS AND
17
                                         SET SCHEDULING DEADLINES
18
             W H ER EAS, th e above-captioned rel
                                                ated proposed consum er cl
                                                                         ass actions pending before th is
19
     Courtin th e United States D istrictCourtfor th e North ern D istrictof Cal
                                                                               ifornia, entitl
                                                                                             ed:Cullen v. Zoom
20
     Video Communications, Inc., Case No.5:
                                          20-cv-02155-LH K (“Cullen”), fil
                                                                         ed March 30, 2020;Taylor v. Zoom
21
     Video Communications, Inc., Case No.5:
                                          20-cv-02170-LH K (“Taylor”), fil
                                                                         ed March 31, 2020;Johnston v. Zoom
22
     Video Communications, Inc., Case No.5:
                                          20-cv-02376-LH K (“Johnston”), fil
                                                                           ed April8, 2020;Gens v. Zoom
23
     Video Communications, Inc., Case No.4:
                                          20-cv-03078-LH K , April12, 2020 (“Gens”);Kondrat, et al. v. Zoom
24
     Video Communications, Inc., Case No 5:
                                          20-cv-02520-LH K (“Kondrat”), fil
                                                                          ed April13, 2020;Lawton v. Zoom
25
     Video Communications, Inc., Case No.5:
                                          20-cv-0259 2-LH K (“Lawton”), fil
                                                                          ed April14, 2020;Jimenez v. Zoom
26
     Video Communications, Inc., Case No.5:
                                          20-cv-0259 1-LH K (“Jimenez”), fil
                                                                           ed April14, 2020;Hartmann v.
27
        STIPULATIO N AND [PR O PO SED ]O R D ER TO CO NSO LID ATE A CTIO NS AND SET SCH ED ULING D EAD LINES
28                                          CASE NO .5:20-CV-02155-LH K
                                                           5
           Case 5:20-cv-02155-LHK Document 57 Filed 05/21/20 Page 6 of 18




 1   Zoom Video Communications, Inc., Case No.5:
                                               20-cv-02620-LH K (“Hartmann”), fil
                                                                                ed April15, 2020;Henry

 2   v. Zoom Video Communications, Inc., Case No.5:
                                                  20-cv-0269 1-LH K (“Henry”), fil
                                                                                 ed April17, 2020;Greenbaum

 3   v. Zoom Video Communications, Inc., Case No.5:
                                                  20-cv-02861-LH K (N.D .Cal
                                                                           .)(“Greenbaum”), fil
                                                                                              ed April24,

 4   2020;Simins v. Zoom Video Communications, Inc., Case No.5:
                                                              20-cv-0289 3-LH K (“Simins”), fil
                                                                                              ed April27,

 5   2020;Buxbaum, et al. v. Zoom Video Communications, Inc., Case No.5:
                                                                       20-cv-029 39 -LH K , fil
                                                                                              ed April29 , 2020

 6   (“Buxbaum”);Kirpekar v. Zoom Video Communications, Inc., Case No.5:
                                                                       20-cv-03042-LH K (“Kirpekar”), fil
                                                                                                        ed

 7   May 4, 2020;and Saint Paulus Lutheran Church v. Zoom Video Communications, Inc., No.5:
                                                                                          20-cv-03252-LH K

 8   (N.D .Cal                             ated Actions”).1
             .) (“Saint Paulus”) (th e “R el
 9           W H ER EAS, Pl
                          aintiffs in th e R el
                                              ated Actions al
                                                            lege, inter alia, th at D efendant Zoom Video

10   Com m unications, Inc.(“Zoom ”), inter alia, provides custom ers’personalidentifying inform ation (“PII”)

11   to unauth orized th ird parties w ith outcustom ers’consent;

12           W H ER EAS Zoom denies such al
                                          legations;

13           W H ER EAS, Pl
                          aintiffs in th e R el
                                              ated Actions agree th atconsol
                                                                           idation is appropriate under Fed.

14   R .Civ.P.42(a) because th ey invol
                                      ve com m on questions of l
                                                               aw or fact, nam e th e sam e defendant, arise

15   from th e sam e events, and assertoverl
                                           apping cl
                                                   aim s;

16

17
     1
       Tw o actions invol  ving com m on questions of l      aw or fact and arising from th e sam e events w ere fil    ed
18
     against Zoom in th e United States D istrict Court for th e CentralD istrict of Cal         ifornia.See Ohlweiler v.
19   Zoom Video Communications, Inc., Case No.2:         20-cv-03165-SVW (C.D .Cal     .April3, 2020) and Hurvitz v.
     Zoom Video Communications, Inc., Case No. 2:         20-cv-03400-PA (C.D . Cal   . April13, 2020) (al   so nam ing
20   Facebook , Inc.and Link edIn Corporation as defendants).Th e parties in Ohlweiler fil           ed a stipul ation to
     transfer Ohlweiler to th is D istrict, w h ich w as granted by th e H onorabl  e Steph en V.W il   son on May 13,
21   2020. Ohlweiler D k t. No.18.O n May 20, 2020, Ohweiler w as accepted by th e North ern D istrict and
     assigned to Magistrate Judge Van K eul       en. See Ohlweiler v. Zoom Video Communications, Inc., Case No.5:     20-
22   cv-03281-SVK .W ith respectto Hurvitz, Pl        aintiff Cul
                                                                len filed a Notice of Pendency of O th er Action w ith
23   th is Court pursuant to CivilLocalR ul        e 3-13 (“Notice of Pendency”) on April23, 2020, D k t.No.25,
     w h ich H urvitzopposed on May 7, 2020, D k t.No.42.O n May 12, 2020, after th e parties in Hurvitz h ad
24   responded to th e Hurvitz Court’      s order to sh ow cause w h y th e case sh oul  d not be transferred to th e
     North ern D istrict, Plaintiffin Hurvitz fil  ed an am ended com pl  aintdism issing w ith outprej udice h is claim s
25   against Zoom (but not against Facebook or Link edIn). Later th at sam e day, ack now l                  edging th e
     am endm ent, th e H onorabl   e Percy Anderson ordered th atHurvitz be transferred to th is D istrict, Hurvitz
26   D ock etNo.41.See Hurvitz v. Zoom Video Communications, Inc., Case No.4:         20-03258-D MR (N.D .Cal       .May
     13, 2020).
27
         STIPULATIO N AND [PR O PO SED ]O R D ER TO CO NSO LID ATE A CTIO NS AND SET SCH ED ULING D EAD LINES
28                                           CASE NO .5:20-CV-02155-LH K
                                                            6
          Case 5:20-cv-02155-LHK Document 57 Filed 05/21/20 Page 7 of 18




 1           W H ER EAS, consol
                              idation w il
                                         lel
                                           im inate dupl
                                                       icative discovery, th e possibil
                                                                                      ity of inconsistent

 2   rul
       ings on cl
                ass certification, Daubert m otions, and oth er pretrialm atters, and conserve j
                                                                                               udicialand party

 3   resources;

 4           W H ER EAS, Zoom does notatth is tim e oppose proceduralconsol
                                                                          idation ofth e R el
                                                                                            ated Actions

 5   for pre-trialpurposes under Fed.R .Civ.P.42(a), w h il
                                                          e expressl
                                                                   y reserving al
                                                                                lof its righ ts, rem edies,

 6   defenses, obj
                 ections, and l
                              egalargum ents, incl
                                                 uding, w ith outl
                                                                 im itation, its righ tto m ove to dism iss or to

 7   com pelarbitration, and to oppose consol
                                            idation in any oth er forum , furth er consol
                                                                                        idation in th is forum ,

 8   or cl
         ass certification on any grounds;
 9           W H ER EAS, th e undersigned counselfor Pl
                                                      aintiffs agree th at a stream l
                                                                                    ined process for th e

10   appointm entof interim cl
                             ass counselunder Fed.R .Civ.P.23(g)(3) or oth er designated counselw il
                                                                                                   lbe

11   beneficialto th e effective prosecution of th e R el
                                                        ated Actions, and any oth er rel
                                                                                       ated actions subsequentl
                                                                                                              y

12   transferred to th is Court;

13           W H ER EAS, Zoom tak es no position on Pl
                                                     aintiffs’requestfor th e appointm entof interim cl
                                                                                                      ass

14   counselor oth er designated counsel
                                       ;

15           NO W TH ER EFO R E, th e Parties th rough th eir respective counseland subj
                                                                                       ect

16   to th e Court’
                  s approvalh ereby stipul
                                         ate th at:

17           1.      Th e Cullen, Taylor, Johnston, Gens, Kondrat, Lawton, Jimenez, Hartmann, Henry, Greenbaum

18   Simins, Buxbaum, Kirpekar, and Saint Paulus actions currentl
                                                                y pending before th is Court and any oth er

19   action arising outof th e sam e or sim il
                                             ar operative facts now pending or h ereafter fil
                                                                                            ed in, rem oved to, or

20   transferred to th is D istrictsh al
                                       lbe consol
                                                idated for pre-trialpurposes pursuantto Fed.R .Civ.P.42(a)

21   before th e H onorabl
                         e Lucy H .K oh (h ereafter th e “Consol
                                                               idated Action”).

22           2.      Al
                      lpapers fil
                                ed in th e Consol
                                                idated Action sh al
                                                                  lbe fil
                                                                        ed under Case No.5:
                                                                                          20-cv-02155-

23   LH K and sh al
                  lbear th e fol
                               low ing caption:

24

25

26

27
        STIPULATIO N AND [PR O PO SED ]O R D ER TO CO NSO LID ATE A CTIO NS AND SET SCH ED ULING D EAD LINES
28                                          CASE NO .5:20-CV-02155-LH K
                                                           7
          Case 5:20-cv-02155-LHK Document 57 Filed 05/21/20 Page 8 of 18



                                  UNITED STATES DISTRICT COURT
 1                               NORTHERN DISTRICT OF CALIFORNIA
 2                                     SAN JOSE DIVISION

 3

 4    IN RE: ZOOM VIDEO COMMUNICATIONS,
      INC. PRIVACY LITIGATION                                  Master File No. 5:20-cv-02155-LHK
 5

 6
      Th is D ocum entR el
                         ates To:
 7
      ____________________/
 8
 9

10
             3.      Th e case fil
                                 e for th e Consol
                                                 idated Action w il
                                                                  lbe m aintained under Master Fil
                                                                                                 e No.5:
                                                                                                       20-
11
     cv-02155-LH K .W h en a pl
                              eading is intended to appl
                                                       y to al
                                                             lactions to w h ich th is O rder appl
                                                                                                 ies, th e w ords
12
     “Al
       lActions”sh al
                    lappear im m ediatel
                                       y after th e w ords “Th is D ocum ent R el
                                                                                ates To:
                                                                                       ”in th e caption
13
     described above.W h en a pl
                               eading is not intended to appl
                                                            y to al
                                                                  lactions, th e dock et num ber for each
14
     individualaction to w h ich th e paper is intended to appl
                                                              y and th e l
                                                                         astnam e of th e first-nam ed pl
                                                                                                        aintiff in
15
     said action sh al
                     lappear im m ediatel
                                        y after th e w ords “Th is D ocum ent R el
                                                                                 ates To:
                                                                                        ” in th e caption
16
     identified above, for exam pl
                                 e, “5:
                                      20-cv-02155-LH K (Cullen).”
17
             4.      Any action subsequentl
                                          y fil
                                              ed, transferred or rem oved to th is Courtth atarises outof th e
18
     sam e or sim il
                   ar operative facts as th e Consol
                                                   idated Action w il
                                                                    lbe, w ith th e Court’
                                                                                         s approval
                                                                                                  , consol
                                                                                                         idated
19
     w ith th e Consol
                     idated Action for pre-trialpurposes.Th e parties sh al
                                                                          lfil
                                                                             e a Notice of R el
                                                                                              ated Action
20
     pursuantto N.D .Cal
                       .L.R .3-12 w h enever a case th atsh oul
                                                              d be consol
                                                                        idated into th is action is fil
                                                                                                      ed in,
21
     or transferred to, th is D istrict.Ifth e Courtdeterm ines th atth e case is rel
                                                                                    ated and sh oul
                                                                                                  d be consol
                                                                                                            idated,
22
     th e cl
           erk sh al
                   l:
23
                     a. pl
                         ace a copy of th is O rder in th e separate fil
                                                                       e for such action;
24
                     b. serve on Pl
                                  aintiffs’counselin th e new case a copy of th is O rder;
25
                     c. directth atth is O rder be served upon defendants in th e new case;and
26
                     d. m ak e th e appropriate entry in th e Master D ock et.
27
        STIPULATIO N AND [PR O PO SED ]O R D ER TO CO NSO LID ATE A CTIO NS AND SET SCH ED ULING D EAD LINES
28                                          CASE NO .5:20-CV-02155-LH K
                                                           8
          Case 5:20-cv-02155-LHK Document 57 Filed 05/21/20 Page 9 of 18




 1           5.      Zoom reserves and does notw aive any and al
                                                               lrigh ts to enforce its Term s of Service, or

 2   to m ove to dism iss or to com pelarbitration, to oppose any cl
                                                                   ass or oth er representative action in th is or

 3   any oth er forum , and to oppose cl
                                       ass certification or th e appointm entof cl
                                                                                 ass counselon any grounds,

 4   incl
        uding adequacy of representation under Fed.R .Civ.P.23(a) and (g).

 5           6.      Initialdeadl
                                ines for th e Consol
                                                   idated Action are as fol
                                                                          low s:

 6                   a. Any attorney w h o h as fil
                                                  ed an action in th e R el
                                                                          ated Actions or any oth er action arising

 7                       outof th e sam e or sim il
                                                  ar operative facts now pending or h ereafter fil
                                                                                                 ed in, rem oved

 8                       to, or transferred to th is D istrict, m ay fil
                                                                       e an appl
                                                                               ication for appointm entas interim
 9                       cl
                          ass counselor oth er designated counseleith er individual
                                                                                  ly or as partof a proposed

10                       l
                         eadersh ip structure.Al
                                               lappl
                                                   ications m ustbe e-fil
                                                                        ed in th e Master Fil
                                                                                            e No.5:
                                                                                                  20-cv-

11                       02155-LH K , no l
                                         ater th an 5 p.m .Pacific Tim e, seven (7) cal
                                                                                      endar days from th e date

12                       of entry of th e Court’
                                               s order approving th is stipul
                                                                            ation.Each attorney’
                                                                                               s or proposed

13                       l
                         eadersh ip structure’
                                             s appl
                                                  ication sh al
                                                              l not exceed five pages doubl
                                                                                          e-spaced

14                       addressing th e factors setforth in R ul
                                                                e 23(g)or oth er rel
                                                                                   evantfactors and m ay incl
                                                                                                            ude

15                       a resum e no l
                                      onger th an th ree pages.Counselm ay fil
                                                                             e a tw o-page response (incl
                                                                                                        uding

16                       any attach m ents) no l
                                               ater th an 5 p.m .Pacific Tim e, th ree (3) business days from th e

17                       fil
                           ing deadl
                                   ine of th e initialappl
                                                         ications. Th e Court m ay h ol
                                                                                      d a h earing on th e

18                       appl
                            ications or appointinterim counselor oth er de signated counselbased on tim el
                                                                                                         y

19                       w ritten subm issions onl
                                                 y;

20                   b. Pl
                         aintiffs sh al
                                      lfil
                                         e a Consol
                                                  idated Com pl
                                                              aint superseding al
                                                                                lpreviousl
                                                                                         y individual
                                                                                                    ly

21                       fil
                           ed com pl
                                   aints no l
                                            ater th an th irty (30) days fol
                                                                           low ing entry of an order appointing

22                       interim cl
                                  ass counselor oth er designated counsel
                                                                        ;

23                   c. Zoom and any additionaldefendants nam ed in future R el
                                                                              ated Actions need notfil
                                                                                                     ea

24                       response to th e com pl
                                               aint in each R el
                                                               ated Action and instead w il
                                                                                          lansw er, m ove or

25                       oth erw ise respond to th e Consol
                                                          idated Com pl
                                                                      aint no l
                                                                              ater th an forty-five (45) days

26                       fol
                           low ing service of th e Consol
                                                        idated Com pl
                                                                    aint;and

27
        STIPULATIO N AND [PR O PO SED ]O R D ER TO CO NSO LID ATE A CTIO NS AND SET SCH ED ULING D EAD LINES
28                                          CASE NO .5:20-CV-02155-LH K
                                                           9
         Case 5:20-cv-02155-LHK Document 57 Filed 05/21/20 Page 10 of 18




 1                 d. Th e Parties (w ith interim counselor oth er counselas designated by th e Court

 2                     representing th e interests of th e Pl
                                                            aintiffs) w il
                                                                         lfil
                                                                            e a JointCase Managem ent

 3                     Statem entno l
                                    ater th an Jul
                                                 y 15, 2020, pursuantto th is Court’
                                                                                   s O rder (D k t.No.30)

 4                     in th e R el
                                  ated Actions setting th e InitialCase Managem entConference for Jul
                                                                                                    y 22,

 5                     2020 at2:
                               00 p.m .in Courtroom 8, 4th Fl
                                                            oor, in San Jose, Cal
                                                                                ifornia.

 6   IT IS SO STIPULATED.

 7   D ated:May 21, 2020                                   R espectful
                                                                     ly subm itted,

 8
 9                                                          /s/ Mark J. Tamblyn
                                                           Mark J.Tam bl  yn (SBN 179 272)
10                                                         WEXLER WALLACE LLP
11                                                         333 University Avenue, Suite 200
                                                           Sacram ento, California 9 5825
12                                                         Teleph one:(9 16) 565-769 2
                                                           Facsim il
                                                                   e:(312) 346-0022
13                                                         mjt@ w exlerw all
                                                                           ace.com
14                                                         K enneth A.W exl   er (pro hac vice)
                                                           Um ar Sattar (pro hac vice)
15
                                                           WEXLER WALLACE LLP
16                                                         55 W estMonroe, Suite 3300
                                                           Ch icago, Ill
                                                                       inois 60603
17                                                         Tel eph one:(312) 346-2222
                                                           Facsim ile:(312) 346-0022
18                                                         k aw @ w exlerw al
                                                                            lace.com
                                                           us@ w exl erw all
                                                                           ace.com
19

20                                                         D anielE.Gustafson (pro hac vice)
                                                           D avid A.Goodw in (pro hac vice)
21                                                         Ling S.W ang*
                                                           GUSTAFSON GLUEK PLLC
22                                                         Canadian Pacific Plaza
                                                           120 South Sixth Street, Suite 2600
23                                                         Minneapol is, MN 55402
                                                           Teleph one:(612) 333-8844
24
                                                           dgustafson@ gustafsongl  uek .com
25                                                         dgoodw in@ gustafsongl  uek .com
                                                           l
                                                           w ang@ gustfsongl uek .com
26

27
       STIPULATIO N AND [PR O PO SED ]O R D ER TO CO NSO LID ATE A CTIO NS AND SET SCH ED ULING D EAD LINES
28                                         CASE NO .5:20-CV-02155-LH K
                                                         10
      Case 5:20-cv-02155-LHK Document 57 Filed 05/21/20 Page 11 of 18




 1                                                       Attorneys for Pl aintiff in Cullen v. Zoom Video
 2                                                       Communications, Inc., Case No.5:   20-cv-02155-
                                                         LH K
 3

 4                                                         /s/ Hassan A. Zavareei
                                                         H assan A.Zavareei (State Bar No.181547)
 5                                                       K ath erine M.Aizpuru (pro hac vice)
                                                         Mark A.Cl    ifford*
 6                                                       TYCKO & ZAVAREEI LLP
                                                         1828 LStreetNW , Suite 1000
 7
                                                         W ash ington, D .C.20036
 8                                                       Tel eph one:(202) 9 73-09 00
                                                         Facsim il e:(202) 9 73-09 50
 9                                                       h zavareei@ tzl  egal.com
                                                         k aizpuru@ tzl  egal.com
10                                                       m cl ifford@ tzl egal.com
11                                                       Annick M.Persinger (State Bar No.2729 9 6)
12                                                       TYCKO & ZAVAREEI LLP
                                                         19 70 Broadw ay, Suite 1070
13                                                       O ak l
                                                              and, CA 9 4612
                                                         Tel eph one:(510) 254-6807
14                                                       Facsim ile:(202) 9 73-09 50
                                                         apersinger@ tzlegal .com
15
                                                         Attorneys for Pl aintiff in Taylor v. Zoom Video
16                                                       Communications, Inc., Case No.5:   20-cv-02170-
                                                         LH K
17

18                                                        /s/ Francis A. Bottini, Jr.
                                                         Francis A.Bottini, Jr.(SBN 179 272)
19                                                       Al bertY.Ch ang (SBN 29 6065)
                                                         Yury A.K ol  esnik ov(SBN 271173)
20                                                       BOTTINI & BOTTINI, INC.
                                                         7817 Ivanh oe Avenue, Suite 102
21
                                                         La Jol l
                                                                a, California 9 2037
22                                                       Tel eph one:(858) 9 14-2001
                                                         Facsim ile:(858) 9 14-2002
23                                                       fbottini@ bottinilaw .com
                                                         ach ang@ bottinil aw .com
24                                                       yk olesnik ov@ bottinil aw .com
25                                                       Mark C.Mol  um ph y (SBN 168009 )
26                                                       Tyson R edenbarger (SBN 29 4424)
                                                         Anya N.Th epot(SBN 3184300)
27
     STIPULATIO N AND [PR O PO SED ]O R D ER TO CO NSO LID ATE A CTIO NS AND SET SCH ED ULING D EAD LINES
28                                       CASE NO .5:20-CV-02155-LH K
                                                       11
      Case 5:20-cv-02155-LHK Document 57 Filed 05/21/20 Page 12 of 18



                                                         Noorj  ah an R ah m an (SBN 330572)
 1                                                       COTCHETT, PITRE & McCARTHY, LLP
 2                                                       San Francisco AirportO ffice Center
                                                         840 Mal   colm R oad, Suite 200
 3                                                       Burl ingam e, Cal ifornia 9 4010
                                                         Tel eph one:(650) 69 7-6000
 4                                                       Facsim il e:(650) 69 7-0577
                                                         m m ol um ph y@ cpm l  egal.com
 5                                                       tredenbarger@ cpm l    egal.com
                                                         ath epot@ cpm l  egal.com
 6
                                                         nrah m an@ cpm l   egal.com
 7
                                                         Attorneys for Pl aintiff in Johnston v. Zoom Video
 8                                                       Communications, Inc., Case No.5:   20-cv-02376-
                                                         LH K and Saint Paulus Lutheran Church v. Zoom
 9                                                       Video Communications, Inc., No.5:   20-cv-03252-
                                                         LH K
10

11
                                                           /s/ Timothy Gens
12                                                       Tim oth y Gens
                                                         THE TECHNOLOGY LAW GROUP
13                                                       774 Mays Bl  vd., Suite 10-506
                                                         Incl ine Vill
                                                                     age, NV89 451
14                                                       Tel :(650) 380-2060
                                                         th g@ tlaw group.com
15

16                                                       Attorneys for Pl aintiff in Gens v. Zoom Video
                                                         Communications, Inc., Case No.4:  20-cv-03078-
17                                                       LH K

18
                                                           /s/ Norman E. Siegel
19                                                       Norm an E.Siegel(pro hac vice)
                                                         J.Austin Moore (pro hac vice)
20                                                       STUEVE SIEGEL HANSON LLP
21                                                       460 Nich ols R oad, Suite 200
                                                         K ansas City, Missouri 64112
22                                                       Tel eph one:(816) 714-7100
                                                         siegel@ stuevesiegel.com
23                                                       m oore@ stuevesiegel  .com
24                                                       Jason S.H artley (SBN 19 2514)
                                                         HARTLEY LLP
25
                                                         101 W estBroadw ay, Suite 820
26                                                       San D iego, California 9 2101
                                                         Teleph one:(619 ) 400-5822
27
     STIPULATIO N AND [PR O PO SED ]O R D ER TO CO NSO LID ATE A CTIO NS AND SET SCH ED ULING D EAD LINES
28                                       CASE NO .5:20-CV-02155-LH K
                                                       12
      Case 5:20-cv-02155-LHK Document 57 Filed 05/21/20 Page 13 of 18



                                                         h artl
                                                              ey@ h artl
                                                                       eyl
                                                                         lp.com
 1

 2                                                       Attorneys for Pl
                                                                        aintiffs in Kondrat, et al. v. Zoom
                                                         Video Communications, Inc., Case No 5: 20-cv-
 3                                                       02520-LH K

 4
                                                          /s/ Marie A. McCrary
 5                                                       Adam J.Gutride (SBN 181446)
                                                         Seth A.Safier (SBN 19 7427)
 6                                                       Marie A.McCrary (SBN 262670)
                                                         GUTRIDE SAFIER LLP
 7
                                                         100 Pine Street, Suite 1250
 8                                                       San Francisco, Cal  ifornia 9 4111
                                                         Tel eph one:(415) 271-6469
 9                                                       Facsim ile:(415) 449 -6469
                                                         adam @ gutridesafier.com
10                                                       seth @ gutridesafier.com
                                                         m arie@ gutridesafier.com
11

12                                                       Attorneys for Pl aintiff in Lawton v. Zoom Video
                                                         Communications, Inc., Case No.5:  20-cv-0259 2-
13                                                       LH K

14
                                                          /s/ Tina Wolfson
15                                                       Tina W ol fson (SBN 174806)
                                                         Th eodore Maya (SBN 223242)
16
                                                         Bradl ey K .K ing (SBN 27439 9 )
17                                                       Ch ristoph er E.Stiner (SBN 276033)
                                                         AHDOOT & WOLFSON, PC
18                                                       10728 Lindbrook D rive
                                                         Los Angel  es, California 9 0024-3102
19                                                       Tel eph one:(310) 474-9 111
                                                         Facsim ile:(310) 474-8585
20                                                       tw olfson@ ah dootw ol  fson.com
21                                                       tm aya@ ah dootw ol  fson.com
                                                         bk ing@ ah dootw ol fson.com
22                                                       cstiner@ ah dootw ol  fson.com

23                                                       Attorneys for Pl aintiff in Jimenez v. Zoom Video
                                                         Communications, Inc., Case No.5:   20-cv-0259 1-
24                                                       LH K
25

26

27
     STIPULATIO N AND [PR O PO SED ]O R D ER TO CO NSO LID ATE A CTIO NS AND SET SCH ED ULING D EAD LINES
28                                       CASE NO .5:20-CV-02155-LH K
                                                       13
      Case 5:20-cv-02155-LHK Document 57 Filed 05/21/20 Page 14 of 18




 1

 2                                                        /s/ Rachele R. Byrd
                                                         R ach ele R .Byrd (SBN 19 0634)
 3                                                       Brittany N.D eJong (SBN 258766)
                                                         WOLF HALDENSTEIN ADLER
 4                                                         FREEMAN & HERZ LLP
                                                         750 B Street, Suite 1820
 5                                                       San D iego, Cal  ifornia 9 2101
                                                         Tel eph one:(619 ) 239 -459 9
 6
                                                         Facsim il e:(619 ) 234-459 9
 7                                                       byrd@ w h afh .com
                                                         dejong@ w h afh .com
 8
                                                         Matth ew M Guiney*
 9                                                       Lydia K eaney R eynol ds*
                                                         WOLF HALDENSTEIN ADLER
10                                                         FREEMAN & HERZ LLP
11                                                       270 Madison Avenue
                                                         New York , New York 10016
12                                                       Teleph one:(212) 545-4600
                                                         Facsim il
                                                                 e:(212) 545-4677
13                                                       guiney@ w h afh .com
                                                         reynolds@ w h afh .com
14
                                                         CarlMal  m strom *
15
                                                         WOLF HALDENSTEIN ADLER
16                                                         FREEMAN & HERZ LLC
                                                         111 W .Jack son St., Suite 1700
17                                                       Ch icago, Il
                                                                    linois 60604
                                                         Tel eph one:(312) 9 84-0000
18                                                       Facsim ile:(212) 545-4653
                                                         m alm strom @ w h afh .com
19

20                                                       Attorneys for Pl aintiff in Hartmann v. Zoom Video
                                                         Communications, Inc., Case No.5: 20-cv-02620-
21                                                       LH K

22                                                        /s/ Willem F. Jonckheer
                                                         R obertC.Sch ubert(SBN 62684)
23                                                       W illem F.Jonck h eer (SBN 178748)
                                                         Noah M.Sch ubert(SBN 27869 6)
24
                                                         K ath ryn Y.McCaul   ey (SBN 265803)
25                                                       SCHUBERT JONCKHEER & KOLBE LLP
                                                         Th ree Em barcadero Center, Suite 1650
26                                                       San Francisco, Cal ifornia 9 4111
                                                         Teleph one:(415) 788-4220
27
     STIPULATIO N AND [PR O PO SED ]O R D ER TO CO NSO LID ATE A CTIO NS AND SET SCH ED ULING D EAD LINES
28                                       CASE NO .5:20-CV-02155-LH K
                                                       14
      Case 5:20-cv-02155-LHK Document 57 Filed 05/21/20 Page 15 of 18



                                                         Facsim il e:(415) 788-0161
 1                                                       rsch ubert@ sj k .law
 2                                                       wj onck h eer@ sj  k .l
                                                                               aw
                                                         nsch ubert@ sj  k .law
 3                                                       k m ccaul ey@ sj k .law

 4                                                       Ch ristian Levis*
                                                         H enry K usj  anovic*
 5                                                       Am anda Fioril   l
                                                                          a*
                                                         LOWEY DANNENBERG, P.C.
 6
                                                         44 South Broadw ay, Suite 1100
 7                                                       W h ite Plains, New York 10601
                                                         Tel  eph one:(9 14) 9 9 7-0500
 8                                                       Facsim il e:(9 14) 9 9 7-0035
                                                         cl evis@ low ey.com
 9                                                       h k usjanovic@ l ow ey.com
                                                         afiorilla@ low ey.com
10

11                                                       Anth ony M.Ch ristina*
                                                         LOWEY DANNENBERG, P.C.
12                                                       O ne Tow er Bridge
                                                         100 FrontStreet, Suite 520
13                                                       W estConsh oh ock en, Pennsyl vania 19 428
                                                         Tel eph one:(215) 39 9 -4770
14                                                       Facsim il e:(9 14) 9 9 7-0035
                                                         ach ristina@ l ow ey.com
15

16                                                       Attorneys for Pl aintiff in Henry v. Zoom Video
                                                         Communications, Inc., Case No.5:  20-cv-0269 1-
17                                                       LH K

18
                                                           /s/ Willem F. Jonckheer
19                                                       R obertC.Sch ubert(SBN 62684)
20                                                       W illem F.Jonck h eer (SBN 178748)
                                                         Noah M.Sch ubert(SBN 27869 6)
21                                                       K ath ryn Y.McCaul       ey (SBN 265803)
                                                         SCHUBERT JONCKHEER & KOLBE LLP
22                                                       Th ree Em barcadero Center, Suite 1650
                                                         San Francisco, Cal     ifornia 9 4111
23                                                       Tel eph one:(415) 788-4220
                                                         Facsim il e:(415) 788-0161
24
                                                         rsch ubert@ sj k .law
25                                                       wj onck h eer@ sj  k .l
                                                                               aw
                                                         nsch ubert@ sj  k .law
26                                                       k m ccaul ey@ sj k .law

27
     STIPULATIO N AND [PR O PO SED ]O R D ER TO CO NSO LID ATE A CTIO NS AND SET SCH ED ULING D EAD LINES
28                                       CASE NO .5:20-CV-02155-LH K
                                                       15
      Case 5:20-cv-02155-LHK Document 57 Filed 05/21/20 Page 16 of 18



                                                         Attorneys for Pl aintiff in Greenbaum v. Zoom Video
 1                                                       Communications, Inc., Case No.5:  20-cv-02861-
 2                                                       LH K

 3
                                                           /s/ Eric H. Gibbs
 4                                                       Eric H .Gibbs (SBN 178658)
                                                         Andre Mura (SBN 29 8541)
 5                                                       Am anda M.K arl(SBN 301088))
                                                         Jeffrey K osbie (SBN 305424)
 6
                                                         GIBBS LAW GROUP LLP
 7                                                       505 14th Street, Suite 1110
                                                         O ak l
                                                              and, Cal ifornia 9 4612
 8                                                       Tel eph one:(510) 350-9 700
                                                         Facsim ile:(510) 350-9701
 9                                                       eh g@ classlaw group.com
                                                         am m @ cl asslaw group.com
10                                                       am k @ classlaw group.com
11                                                       jbk @ classlaw group.com

12                                                       Attorneys for Pl aintiff in Simins v. Zoom Video
                                                         Communications, Inc., Case No.5:  20-cv-289 3-LH K
13

14                                                         /s/ M. Anderson Berry
                                                         M.Anderson Berry (SBN 262879 )
15
                                                         Lesl ie Guil
                                                                    lon (SBN 222400)
16                                                       CLAYEO C. ARNOLD
                                                         A PROFESSIONAL LAW CORP.
17                                                       865 H ow e Avenue
                                                         Sacram ento, CA 9 5825
18                                                       Tel eph one:(9 16) 777-7777
                                                         Facsim ile:(9 16) 9 24-1829
19                                                       aberry@ j ustice4you.com
20                                                       lguillon@ justice4you.com

21                                                       Joh n A.Yanch unis (pro hac vice)
                                                         R yan J.McGee (pro hac vice)
22                                                       MORGAN & MORGAN COMPLEX
                                                         LITIGATION GROUP
23                                                       201 N.Frank l  in St., 7th Fl oor
                                                         Tam pa, Fl orida 33602
24
                                                         Tel eph one:(813) 223-5505
25                                                       Facsim ile:(813) 223-5402
                                                         JYanch unis@ ForTh ePeopl      e.com
26                                                       R McGee@ ForTh ePeopl       e.com
                                                         K R eddy@ ForTh ePeopl     e.com
27
     STIPULATIO N AND [PR O PO SED ]O R D ER TO CO NSO LID ATE A CTIO NS AND SET SCH ED ULING D EAD LINES
28                                       CASE NO .5:20-CV-02155-LH K
                                                       16
      Case 5:20-cv-02155-LHK Document 57 Filed 05/21/20 Page 17 of 18




 1                                                       Attorneys for Pl
                                                                        aintiffs in Buxbaum, et al. v. Zoom
 2                                                       Video Communications, Inc., Case No.5:20-cv-
                                                         029 39 -LH K
 3
                                                          /s/ Dennis Stewart
 4                                                       D ennis Stew art(SBN 9 9 152)
                                                         GUSTAFSON GLUEK PLLC
 5                                                       600 B Street, Suite 1700
                                                         San D iego, California 9 2101
 6
                                                         Teleph one:(612) 333-8844
 7                                                       Facsim ile:(612) 339 -6622
                                                         dstew art@ gustafsongl uek .com
 8
                                                         GarretD .Bl  anch field (pro hac vice)
 9                                                       R oberta A.Yard (pro hac vice)
                                                         REINHARDT WENDORF &
10                                                       BLANCHFIELD
11                                                       332 Minnesota Street, Suite W -1050
                                                         St.Paul , Minnesota 55101
12                                                       Tel eph one:(651) 287-2100
                                                         Facsim ile:(651) 287-2103
13                                                       g.blanch fiel
                                                                     d@ rw bl aw firm .com
                                                         r.yard@ rw blaw firm .com
14
                                                         Attorneys for Pl aintiff in Kirpekar v. Zoom Video
15
                                                         Communications, Inc., Case No.5:  20-cv-03042-
16                                                       LH K

17                                                       *pro hac vice appl
                                                                          ications forth com ing

18
                                                           /s/ Michael G. Rhodes
19                                                       Mich aelG.R h odes (SBN 116127)
                                                         Travis LeBl   anc (SBN 25109 7)
20                                                       K ath leen R .H artnett(SBN 314267)
                                                         D aniel  l
                                                                  e C.Pierre (SBN 300567)
21
                                                         Joseph D .Mornin (SBN 307766)
22                                                       Evan G.Sl    ovak (SBN 319 409 )
                                                         COOLEY LLP
23                                                       101 Cal  ifornia Street, 5th Fl oor
                                                         San Francisco, Cal   ifornia 9 4111-5800
24                                                       Tel  eph one:(415) 69 3 2000
                                                         Facsim il e:(415) 69 3 2222
25                                                       rh odesm g@ cool   ey.com
26                                                       tlebl anc@ cool ey.com
                                                         k h artnett@ cool ey.com
27
     STIPULATIO N AND [PR O PO SED ]O R D ER TO CO NSO LID ATE A CTIO NS AND SET SCH ED ULING D EAD LINES
28                                       CASE NO .5:20-CV-02155-LH K
                                                       17
        Case 5:20-cv-02155-LHK Document 57 Filed 05/21/20 Page 18 of 18



                                                           dpierre@ cooley.com
 1                                                         jm ornin@ cooley.com
 2                                                         eslovak @ cool
                                                                        ey.com

 3                                                         Attorneys for D efendantZoom Video
                                                           Communications, Inc.
 4

 5

 6
                                           [PROPOSED] ORDER
 7
               PURSUANT TO STIPULATION, IT IS SO ORDERED
 8
 9   D ate:_________________                              _________________________
                                                          H on.Lucy H .K oh
10                                                        United States D istrictJudge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
       STIPULATIO N AND [PR O PO SED ]O R D ER TO CO NSO LID ATE A CTIO NS AND SET SCH ED ULING D EAD LINES
28                                         CASE NO .5:20-CV-02155-LH K
                                                         18
